DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-24 are pending. 

Response to Arguments

2.	In light of the amendments the claims, the claim objections of claims 6, 14 and 21 are withdrawn.

3.	In light of the amendments the claims, the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph rejection of claims 17-24 are withdrawn. 

 Allowable Subject Matter

4.	Claims 1-24 are allowed.

Reasons for Allowance

5.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-24 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… receiving, by a proxy slave in the first LIN partition, data from a proxy master in the second LIN partition, wherein a slave in the second LIN partition sends the data to the proxy master, the proxy master sends the data to the proxy slave over the communication network, and the proxy slave is a proxy to the slave in the second LIN partition; storing, by the proxy slave, the data in a data structure; receiving, by the proxy slave, a read request from an originating master in the first LIN partition after the data is stored in the data structure, wherein the read request comprises a LIN message identifier subscribed to by the slave in the second LIN partition and the proxy master is a proxy to the originating master; accessing, by the proxy slave, the data stored in the data structure based on the LIN message identifier in the read request; and sending, by the proxy slave, a LIN response to the originating master with the stored data from the slave in the second LIN partition…in combination with other limitations recited as specified in claim 1.

In claim 9,… a communication network which couples the first LIN partition and the second LIN partition; the proxy master implemented with circuitry to send data to the proxy slave, wherein a slave in the second LIN partition sends the data to the proxy master and the proxy master sends the data to the proxy slave over the communication network; and the proxy slave implemented with circuitry to receive the data from the proxy master; wherein the proxy slave is a proxy to the slave in the second LIN partition; store the data in a data structure; receive a read request from an originating master in the first LIN partition after the data is stored in the data structure, wherein the read request comprises a LIN message identifier subscribed to by the slave in the second LIN partition and the proxy master is a proxy to the originating master; accessing the data stored in the data structure based on the LIN message identifier in the read request; and send a LIN response to the originating master with the stored data from the slave in the second LIN partition…in combination with other limitations recited as specified in claim 9.

In claim 17,…An interface arranged to receive data from a proxy master in a LIN
partition coupled to a communication network, wherein a slave in the LIN partition sends the data to the proxy master; and the proxy master sends the data to the proxy slave over the communication network, and-wherein the proxy slave is a proxy to the slave in the LIN partition; the processing circuity second arranged to store the data in a data structure, the data structure further stored in the memory; the interface arranged to receive, after the data is stored in the data structure a read request from an originating master in a LIN partition different from the LIN partition with the slave and the proxy master, wherein the read request comprises a LIN message identifier subscribed to by the slave in the LIN partition and the proxy master is a proxy to the originating master; the processing circuity arranged to access the data stored in the data structure based on the LIN message identifier in the read request; and the interface arranged to send a LIN response to the originating master with the stored data from the slave in the second LIN partition.

In claim 21,… an interface arranged to send a read request to a slave in a LIN partition, wherein the read request anticipates a second read request sent by an originating master in another LIN partition coupled to the LIN partition by a communication network and the proxy master is a proxy to the originating master; .

The first closest prior art of record is Deloge et al, US 20140375359 hereafter Deloge. Deloge [0003] [0022] discloses a LIN (local interconnect network) includes a master and a plurality of slaves connected in a series cascade arrangement for communication over a single wire interface, which can be based on a standard UART (Universal Asynchronous Receiver Transmitter). The network is time-triggered and controlled by a master circuit that includes a scheduler and multiple slaves that communicate in accordance with the master. The slave completes the message by inserting the response field. Deloge does not explicitly disclose the italic limitations outlined in claims 1, 9, 17 and 21 above.

The second closest prior art of record is Evers et al, US 2014/0372647 hereafter Evers. Evers [0003] discloses LIN (local interconnect network) includes a master device and a plurality of slave devices connected for communication over a single-wire interface. Evers does not explicitly disclose the italic limitations outlined in claims 1, 9, 17 and 21 above.

The third closest prior art of record is NAKANO, US 2019/0361696 hereafter NAKANO. NAKANO [0055] discloses a master/slave type communication network (e.g., LIN (Local Interconnect Network)) having the manager device as a terminal node (master unit) and FIG. 4, [0128] discloses a “slave station ECU” is an ECU connected to the manager device via the in-vehicle communication line, or an ECU connected to the gateway via the in-vehicle communication line. NAKANO does not explicitly disclose the italic limitations outlined in claims 1, 9, 17 and 21 above.

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KIM, US 2016/0134553 paragraph [0066] discloses a LIN communication network includes one master node and one or more slave nodes, e.g., the number of slave nodes connected to a LIN bus may be 2 to 16. All nodes include one slave communication operation divided into one transmission operation and one reception operation, and on the other hand, the master node includes all additional master transmission operations.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469